Citation Nr: 0824425	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purposes of establishing entitlement to Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  The appellant seeks surviving spouse 
benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to recognition as the 
veteran's surviving spouse for the purposes of Department of 
Veterans Affairs death benefits.  In April 2008, the 
appellant testified before the Board at a hearing that was 
held in Washington, D.C.


FINDINGS OF FACT

1.  The appellant and the veteran were married on May [redacted], 
1980.

2.  The veteran and the appellant produced three children 
from their union.

3.  The appellant and the veteran separated on August [redacted], 
1993, and were divorced on May [redacted], 1996.

4.  The appellant was not the lawful spouse of the veteran at 
the time of his death.



CONCLUSION OF LAW

The criteria for entitlement to recognition as the veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits have not been met.  38 U.S.C.A. §§ 
101(3), 103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2007).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2007).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.50 (2007).  A wife is a person 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j); 3.50(a) (2007).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2007).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  

The appellant contends that she is entitled to VA death 
benefits based upon her status as a surviving spouse of the 
veteran.  She acknowledges that she and the veteran were not 
legally married at the time of the veteran's death.  However, 
she argues that their divorce was procured on fraudulent 
grounds, namely that the petition for divorce was filed by 
the veteran's partner, at a time when the veteran was not of 
sound mind or body.  She additionally argues that the veteran 
was not legally married to another person at the time of his 
death, as the divorce between the appellant and the veteran 
was not finalized until after the "marriage" of the veteran 
and his partner.  For these reasons, she asserts that she is 
entitled to recognition as the veteran's surviving spouse.

The record reflects that the veteran filed a petition for 
divorce from the appellant in March 1993.  That motion was 
denied in May 1993, because the veteran and the appellant had 
not then been separated for one year.  The appellant and the 
veteran were officially separated on August [redacted], 1993.  The 
veteran remarried on July [redacted], 1994.  Correspondence from the 
appellant to VA dated in April 1995 shows that the appellant 
acknowledged the remarriage of the veteran.  However, the 
appellant and the veteran were not officially divorced until 
May [redated], 1996.  The veteran died in July 1996.

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific 
legal requirements are met.

Such an attempted marriage will be "deemed valid" if:  (a) 
the attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

While the veteran was not technically divorced from the 
appellant until after his second "marriage," his second 
marriage has been deemed valid by VA, and his spouse from the 
second marriage has been awarded DIC benefits based upon this 
deemed valid marriage.  

The divorce between the veteran and the appellant has not 
been voided by the State in which the divorce was finalized.  
Additionally, the veteran's second, "deemed valid," 
marriage has not been voided by VA.  Regardless of the legal 
validity of the veteran's second marriage, it is clear that 
the appellant was not married to the veteran at the time of 
his death in July 1996, and that she had not lived with the 
veteran for several years prior to his death.  Additionally, 
their separation is not shown to have been due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse.  The August 1993 separation agreement shows 
the veteran and the appellant initially separated in March 
1991, and after an attempt at reconciliation, ceased all 
marital relations in September 1991.  According to the August 
1993 separation agreement, the separation was a mutual 
decision.  The continuity of their cohabitation is considered 
as having been broken at the point they entered into the 
separation agreement.  The persuasive evidence of record 
clearly shows the veteran and the appellant never physically 
cohabitated after that date.  Additionally, the record 
reflects that both the appellant and the veteran believed 
that the veteran had remarried in July 1994.  

Because the appellant was not married to the veteran at the 
time of his death in July 1996, and because she had not 
cohabited with the veteran for more than one year at the time 
of his death, she may not be considered to be the veteran's 
surviving spouse.  

As the appellant may not be considered to be the veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA death benefits, the appellant's claim for that benefit 
therefore must be denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent a decision in January 2005; and a statement 
of the case in October 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.




ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purposes of establishing entitlement to Department of 
Veterans Affairs death benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


